Citation Nr: 9926542	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as the result of an undiagnosed illness.

2.  Entitlement to service connection for mouth sores, to 
include as the result of an undiagnosed illness.

3.  Entitlement to service connection for eye and eyelid 
infections, to include as the result of an undiagnosed 
illness.

4.  Entitlement to service connection for a right ear 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for a chronic upper 
respiratory infection, to include as the result of an 
undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal 
disorder, to include as the result of an undiagnosed illness.

9.  Entitlement to service connection for bilateral hip 
bursitis.

10.  Entitlement to service connection for left knee pain.

11.  Entitlement to an increased (compensable) rating for 
bursitis of the right shoulder.

12.  Entitlement to an increased (compensable) rating for 
tendinitis of the right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1990 to 
September 1991.

This matter arises from various rating decisions rendered 
since February 1992 by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Winston-Salem, North Carolina, 
and Columbia, South Carolina.  In the aggregate, these denied 
all benefits now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the appellant requested a 
personal hearing before a Member of the Board sitting in 
Washington, D.C.  Such hearing was conducted before the 
undersigned on January 4, 1999; a transcript of that 
proceeding is of record.  At that hearing, the appellant 
submitted additional evidence, and waived its review by the 
RO prior to appellate consideration.  See 38 C.F.R. § 20.1304 
(1998).  The Board will consider that evidence, along with 
the other evidence of record, accordingly.

At her January 1999 personal hearing, the veteran raised the 
additional issues of her entitlement to service connection 
for a bilateral foot disability, a psychiatric disorder, 
fibromyalgia, and fatigue.  Those issues are not 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  These 
issues also have not been developed or certified for appeal.  
See 38 U.S.C.A. § 7105.  Accordingly, they are referred to 
the RO for all action deemed necessary.

Preliminary review indicates that the issues of the veteran's 
entitlement to service connection for a cervical spine 
disorder, and increased ratings for her service-connected 
right shoulder bursitis and right hand tendinitis are not yet 
ready for appellate disposition.  Accordingly, they will be 
addressed in greater detail in the Remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran's skin rash has been attributed to a known 
clinical diagnosis (urticaria).

3.  No competent evidence of the current existence of mouth 
sores, eye and eyelid infections, a right ear disorder, 
bursitis of the hips, or a chronic upper respiratory 
infection has been presented.

4. The veteran's left knee pain is attributable to a known 
clinical diagnosis (degenerative joint disease) which was not 
manifested during military service or to a compensable degree 
within one year following her discharge therefrom.

5.  Degenerative disc disease of the lumbar spine preexisted 
military service, and was not aggravated thereby. 

6.  Degenerative joint disease of the veteran's lumbar spine 
first began a number of years following her discharge from 
military service, and is not attributable to an incident of 
service.

7.  Irritable bowel syndrome preexisted the veteran's active 
military service, and was not aggravated thereby.  


CONCLUSIONS OF LAW

1.  Urticaria was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The claims of entitlement to service connection for mouth 
sores, eye and eyelid infections, a right ear disorder, 
bursitis of the hips,  and a chronic upper respiratory 
infection are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine were not incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 101(23), 1101, 1110, 1112, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.306, 3.307, 3.309 
(1998).

5.  Irritable bowel syndrome was not incurred in, or 
aggravated by, military service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Mouth Sores, Eye and Eyelid 
Infections, 
a Right Ear Disorder, Bursitis of the Hips, and a Chronic 
Upper Respiratory Infection

The veteran claims to suffer from mouth sores, eye and eyelid 
infections, a right ear disorder, bursitis of the hips, a 
left knee disorder, and a chronic upper respiratory infection 
as a result of her military service.  More specifically, she 
contends that these are the result of undiagnosed illnesses 
that she contracted while serving in the Persian Gulf during 
the Persian Gulf War.  In general, service connection may be 
granted for a disability resulting from disease or injury 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110.  In addition, pursuant to 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317, VA shall pay compensation to a 
Persian Gulf War veteran who "exhibits objective indications 
of chronic disability" (manifested by certain signs or 
symptoms).  To qualify, the disability must become manifest 
to a degree of 10 percent or more prior to December 31, 2001, 
and the disability cannot otherwise be attributable to any 
known clinical diagnosis.  "Objective indications" include 
both objective evidence perceptible to an examining physician 
and other nonmedical indicators that are capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(2) 
(emphasis added).  Finally to be "chronic" 
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).

To establish that a given claim for service connection is 
well grounded, the evidence must demonstrate, among other 
things, the existence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
VAOPGCPREC 4-99 (May 3, 1999).  The appellate record is 
replete with various reports of the veteran's private and VA 
treatment and examination during recent years.  However, 
despite her testimony to the contrary at her recent personal 
hearing, the evidence does not tend to indicate that mouth 
sores, eye and eyelid infections, a right ear disorder, 
bursitis of the hips, and a chronic upper respiratory 
infection exist.  They have been noted by history only; 
moreover, references to these conditions in the veteran's 
medical records are solely the result of information 
furnished by her to examining and treating physicians since 
her discharge from service in September 1991.  For example, 
although the veteran complained of mouth sores in 1992 and 
1997, none were observed clinically; the same is true 
regarding the veteran's complaints of right ear pain during 
service, and her allusion to a history of bilateral hip 
bursitis on several occasions.  In this respect, the record 
speaks for itself, and it is unnecessary for the Board to 
cite each piece of evidence submitted.  Suffice it to say 
that the appellate record is replete with reports of the 
veteran's private and VA military medical treatment and 
examination since 1988, as well as her and her daughter's 
statements and testimony.  Nowhere is there objective 
evidence of either the "chronic" type of disability 
contemplated by the various provisions of 38 U.S.C.A. §§ 1110 
and 1117, or the nonmedical evidence that is capable of 
independent verification.  This is true, notwithstanding that 
the appellant is a nurse; although medically trained, she has 
not demonstrated that she possesses specialized knowledge 
vis-à-vis the types of disorders claimed.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Because of the lack of 
competent evidence of the presence of any of the foregoing 
disabilities, the veteran's claims for service connection for 
these disorders are not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
appears to have denied the veteran's claims on the merits, 
while the Board has concluded that they are not well 
grounded.  However, the United States Court of Appeals for 
Veterans Claims has held that "[w]hen the RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

Moreover, the Board is unaware of any circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  See generally McKnight v. Gober, No. 97-
7602 Fed. Cir. (Dec. 16, 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  

II.  Service Connection for a Skin Rash

The veteran contends that she suffers from a chronic skin 
rash as a result of an undiagnosed illness that she 
contracted in the Persian Gulf during the Persian Gulf War, 
ostensibly invoking the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 as a result.  However, the record indicates 
that the skin rash claimed by the veteran is, in fact, 
urticaria, rather than a manifestation of an undiagnosed 
illness.  Thus, the foregoing presumptive provisions are not 
for application.

Alternatively, service connection can be granted for 
urticaria on a direct basis.  See 38 U.S.C.A. § 1110.  
Moreover, service connection may be granted based upon 
continuity and chronicity of symptomatology as set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumptive period, and that the condition 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during service 
or during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

The veteran's service medical records are negative for either 
complaints of, or treatment for, a skin rash during military 
service.  The veteran first complained of a skin rash in her 
application for service connection for this disability 
submitted in May 1992.  Moreover, although the veteran 
testified that she developed a skin rash within months of 
returning from the Persian Gulf, no skin rash was apparent 
during the VA general medical examination conducted in 
October 1991 or during a similar examination conducted in 
June 1992.  It was not until February 1997 that urticaria was 
diagnosed.  Thus, any such rash experienced by the veteran 
upon her return from overseas appears to have been acute and 
transitory rather than chronic in nature.  See 38 C.F.R. 
§ 3.303 (b).  Given that the veteran has a skin disorder that 
is attributable to a known illness, i.e., urticaria, and 
because this illness is not attributable to military service 
on a direct basis, service connection for this disorder must 
be denied.

III.  Service Connection for a Left Knee Disability

The veteran claims that she developed left knee pain as the 
result of exertional trauma while serving in the Persian 
Gulf.  She testified to this effect, and to the continuity of 
symptomatology since then, at her personal hearing in January 
1999.  A multiple resonance imaging (MRI) conducted in May 
1998 revealed the presence of degenerative changes in the 
veteran's patella tendon insertions and a low grade tear of 
the anterior horn lateral meniscus.  Because the veteran's 
left knee pain is attributable to a known clinical diagnosis, 
the provisions of 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317(a)(1) 
are not for application.  However, the foregoing does not 
rule out the potential application of other grounds for a 
grant of service connection.  See 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the veteran testified that she experienced left knee 
pain while on active duty, service medical records are 
negative in this regard.  Moreover, no clinical evidence of a 
left knee disability was noted during her VA general medical 
examination conducted in October 1991.  Physical examination 
of the left knee was unremarkable at that time, 
notwithstanding the veteran's complaints of intermittent pain 
in the left knee joint.  A history of left knee pain with 
normal clinical findings was diagnosed.  

Despite VA and private treatment and examination during 
ensuing years, the first evidence of a chronic disability 
associated with the left knee is found in the MRI report 
dated in May 1998.  Given that there is no evidence of injury 
to the left knee during military service, and because 
degenerative joint disease did not first appear until many 
years following the veteran's discharge from military 
service, service connection is not warranted on either a 
direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  See also Savage, 10 
Vet. App. at 495.

IV.  Service Connection for a Lumbar Spine Disability

Again, the provisions of 38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309 are for application because 
the veteran asserts that she injured her lower back both 
during active duty for training in 1988 and while serving in 
the Persian Gulf during the Persian Gulf War, and because the 
record indicates that the veteran has been diagnosed with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  However, these diagnoses also preclude the 
applicability of the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 for reasons stated previously.

The appellant concedes that she suffered from disability of 
the lumbar spine when she was examined for a commission in 
the United States Army Reserves in May 1988.  At that time, 
she indicated that she was status post degenerative disc 
disease of that spinal area.  She argues, instead, that her 
preexisting low back disability was aggravated during 
military service.  In this regard, service connection may be 
granted for a preexisting disability that is aggravated 
during military service; that is, that increases beyond its 
natural progression during that period of time.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service medical 
records indicate that the veteran injured her lower back 
while lifting a heavy object in August 1989 when she tripped 
over a tent rope and fell during a period of inactive duty 
for training.  However, this apparently resolved without 
further sequelae; in June 1990, although she complained of 
recurrent back pain, her spine was found to be within normal 
limits.

In a similar vein, although the veteran indicates that she 
injured her low back while engaged in heavy labor in 
Southwest Asia, there is no clinical evidence to indicate 
that her preexisting back disability increased beyond its 
natural progression or that degenerative joint disease 
developed as a result.  When the veteran was examined by VA 
in October 1991, her complaints regarding low back pain were 
vague in nature; moreover, the examiner observed that range 
of motion of the low back was within normal limits.  Finally, 
the Board observes that VA X-ray studies of the veteran's 
lumbar spine conducted in January 1992 were within normal 
limits, notwithstanding the veteran's complaints of low back 
pain.  Instead, the first clinical evidence of the presence 
of arthritis of the lumbar spine is contained in the report 
of the veteran's VA orthopedic treatment in January 1994.  
This is well beyond the one year presumptive period for this 
disease process.  
See 38 U.S.C.A. §§1101, 1110, 1112; 38 C.F.R. §§ 3.307,3.309.  
Nor is there any clinical evidence that would tend to relate 
this disease process to military service, active duty or 
otherwise.  See 38 C.F.R. § 3.303.  Thus, the Board must 
conclude that any exertional or traumatic injury to the 
veteran's low back either during inactive duty for training 
or while on active duty was acute and transitory in nature.  
As such, it did not result in aggravation of the preexisting 
degenerative disc disease, and did not give rise to the 
presently diagnosed degenerative joint disease of the 
veteran's lumbar spine.  See 38 U.S.C.A. § 1153.  
Accordingly, service connection is not warranted.  


V.  Service Connection for Irritable Bowel Syndrome

The veteran claims service connection for left lower quadrant 
pain with frequent episodes of cramping and diarrhea.  She 
would attribute this to an undiagnosed illness that resulted 
from her service in the Persian Gulf during the Persian Gulf 
War.  However, 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 do not 
apply to the symptomatology complained of by the veteran 
because her complaints are associated with a known clinical 
diagnosis, i.e., irritable bowel syndrome.  The record 
indicates that the veteran had experienced irritable bowel 
syndrome since undergoing a hysterectomy and unilateral 
salpingo-oophorectomy in 1976 following a bout of 
endometriosis.  

It is apparent from the veteran's private and VA medical 
records dating back to 1989 that this is the case; service 
medical records bear this out.  Moreover, there is nothing of 
record to indicate that the veteran's preexisting irritable 
bowel syndrome increased beyond its natural progression 
during military service.  See 38 U.S.C.A. § 1153.  
Accordingly, service connection is not warranted for 
irritable bowel syndrome, claimed as left lower quadrant pain 
with frequent episodes of cramping and diarrhea.  


ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for mouth sores, eye and eyelid 
infections, a right ear disorder, bursitis of the hips, and a 
chronic upper respiratory infection are denied; service 
connection for urticaria is denied; service connection for 
arthritis of the left knee is denied; service connection for 
arthritis of the lumbar spine with degenerative disc disease 
is denied; service connection for irritable bowel syndrome is 
denied.


REMAND

The record indicates that the veteran acknowledged in 1988 
that she had received medical treatment for her cervical 
spine in 1986 and 1987; this included the removal of a 
lipoma.  However, the medical records regarding this 
treatment are not a part of the appellate record.  The Board 
believes that these should be obtained prior to appellate 
disposition to ensure the adequacy of the record, and to 
ensure that the appellant is accorded due process of the law.  

The Board observes that neither the veteran's service-
connected bursitis of the right shoulder nor her tendinitis 
of the right hand has been examined for a number of years.  
The Board also notes that, in the interim, the United States 
Court of Appeals for Veterans Claims held that weakness and 
pain of a joint affecting movement are as important in 
evaluating a given disability as is loss of range of motion.  
See DeLuca v. Brown, 8 Vet. App. 206-207.  Under the 
circumstances, the Board believes that the veteran should be 
afforded the opportunity to undergo further VA physical 
examination in order to ensure that VA has met its duty to 
assist the appellant in the development of her claims.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

In view of the foregoing, the issues of the veteran's 
entitlement to service connection for a cervical spine 
disability, and increased ratings for bursitis of the right 
shoulder and tendonitis of the right hand are REMANDED to the 
RO for action as follows:

1.  The RO should attempt to obtain 
copies of all records of the veteran's 
medical treatment for her cervical spine 
since the early 1980's.  This should 
include, but need not be limited to, the 
surgical reports concerning the removal 
of a lipoma from the area of her upper 
back and lower back prior to her entry 
into military service.  If necessary, the 
veteran should be requested to furnish VA 
Forms 21-4142, Authorization for the 
Release of Information, for all such 
private medical treatment received.  All 
information so obtained should be made a 
permanent part of the appellate record.

2.  The veteran should be afforded a 
special VA orthopedic examination of her 
right shoulder and right hand.  The 
claims folder must be available to, and 
is to be reviewed by, the examining 
physician prior to the examination.  All 
indicated tests and studies must be 
accomplished, to include radiographic 
studies.  All abnormalities associated 
with the veteran's right shoulder and 
right hand should be reported in detail.  
The examination report should cover any 
weakened movements, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and should provide an opinion 
as to how these factors result in a 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  The 
examiner should give a complete rationale 
for each opinion and conclusion 
expressed.

3.  The RO should review the examination 
report, and determine if it is in 
compliance with this REMAND.  If not, it 
should be returned for corrective action.

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If any of the benefits still 
pending on appeal is not granted, then 
the veteran and her representative should 
be furnished a supplemental statement of 
the case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the veteran due process of law.  No 
inference should be drawn regarding the final disposition of 
the claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals






